      Case 6:19-cv-00465-ADA-JCM Document 45 Filed 01/04/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DR. CORNELIU BOLBOCEAN,                         §
                                                §
                 Plaintiff,                     §
                                                §
v.                                              §     CASE NO. 6:19-CV-00465-ADA-JCM
                                                §
BAYLOR UNIVERSITY,                              §
                                                §
                 Defendant.                     §

                                           ORDER

       Came for consideration R. Mark Dietz’s Motion to Withdraw as Attorney for Plaintiff

(ECF No. 43) and the Law Firm of Nesenoff & Miltenberg, LLP’s Motion to Withdraw as

Attorney for Plaintiff (ECF No. 44). Because neither Motion fully complies with Local Rule

AT-3 (requiring “[i]f the successor attorney is not known, the motion must set forth the

client’s name, address, and telephone number, and must bear either the client’s signature or

a detailed explanation why the client’s signature could not be obtained after due diligence .”)

nor indicates whether Plaintiff is opposed to the relief sought, the Court will set both Motions

for a hearing.

       IT IS THEREFORE ORDERED that the court will hold a Video Hearing on both

Motions to Withdraw with the Honorable Judge Jeffrey C. Manske on Thursday, January

14, 2021, at 1:30 p.m. The hearing will be conducted by video at https://txwd-

uscourts.zoomgov.com/j/1611260782?pwd=SXhoWHAvUWxTWW5JUy8vbWU1N1dsZz0

9 and will be attended by R. Mark Dietz, at least one counsel from Nesenoff & Miltenberg,

LLP, and Plaintiff Corneliu Bolbocean. Defendant’s counsel is not required to attend this

hearing. The Court FURTHER ORDERS Plaintiff’s counsel to forward a copy of this Order

to Corneliu Bolbocean at the first opportunity.

                                               1
Case 6:19-cv-00465-ADA-JCM Document 45 Filed 01/04/21 Page 2 of 2




SIGNED this 4th day of January, 2021,




                           THE HONORABLE JEFFREY C. MANSKE
                           UNITED STATES MAGISTRATE JUDGE




                                        2
